 
Exhibit 10.2
 
NINTH AMENDMENT TO CREDIT AGREEMENT
 
THIS NINTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is executed as of
the 28th day of September, 2012 (the “Ninth Amendment Effective Date”), by and
among EDGEN MURRAY CORPORATION, a Nevada corporation (the “US Borrower”), EDGEN
MURRAY CANADA INC., an Alberta corporation (the “Canadian Borrower”), EDGEN
MURRAY EUROPE LIMITED, a limited company incorporated under the laws of England
and Wales with registered number 01241058 (the “UK Borrower”), EDGEN MURRAY PTE.
LTD., an entity organized under the laws of Singapore (the “Singapore Borrower”,
and together with the US Borrower, the Canadian Borrower and the UK Borrower,
the “Borrowers”), the other Loan Parties party hereto, the Lenders party hereto,
JPMORGAN CHASE BANK, N.A., as the Administrative Agent, the US Collateral Agent
and the Issuing Bank, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the Canadian
Administrative Agent and the Canadian Collateral Agent, and J.P. MORGAN EUROPE
LIMITED, as the UK Administrative Agent and the UK Collateral Agent.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, certain affiliates of the Borrowers, the Lenders, the
Agents and the Issuing Bank are parties to that certain Credit Agreement dated
as of May 11, 2007 (as amended, supplemented and modified from time to time, the
“Credit Agreement;” unless otherwise defined herein, all capitalized terms used
herein which are defined in the Credit Agreement shall have the meaning given
such terms in the Credit Agreement), pursuant to which the Lenders provide
certain financing to the Borrowers in accordance with the terms and conditions
set forth therein; and
 
WHEREAS, the parties desire to amend the credit agreement in certain respects;
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.    Amendments to the Credit Agreement.  In reliance on the
representations, warranties, covenants and agreements contained in this
Amendment, but subject to the satisfaction of each condition precedent set forth
in Section 2 hereof, on the Ninth Amendment Effective Date, the Credit Agreement
shall be amended in the manner provided in this Section 1.
 
1.1    New Definitions.  Section 1.01 of the Credit Agreement shall be amended
to include the following defined terms in appropriate alphabetical order:
 
“2009 Senior Notes” means senior secured notes issued by US Borrower in an
aggregate principal amount of US $465,000,000 having the terms and conditions
set forth in the Preliminary Offering Memorandum pertaining to the senior
secured notes dated December 8, 2009 copies of which have been provided to the
Agents and Lenders; provided that the term “2009 Senior Notes” shall also
include the new exchange notes having terms substantially identical in all
material respects to the senior secured notes (except that the new exchange
notes will not contain terms with respect to special interest or transfer
restrictions) and for which the 2009 Senior Notes may be exchanged for on the
terms as set forth in such Preliminary Offering Memorandum.
 
 
1

--------------------------------------------------------------------------------

 
 
“2012 Senior Notes” means senior secured notes proposed to be issued by US
Borrower in an aggregate principal amount of up to US $575,000,000 having
substantially the terms and conditions set forth in the Preliminary Offering
Memorandum dated October 1, 2012 pertaining to the senior secured notes, copies
of which have been provided to the Agents and Lenders and otherwise issued in
accordance with and satisfying the 2012 Senior Notes Issuance Conditions.
 
“2012 Senior Notes Issuance Conditions” means the following conditions which
shall be satisfied in connection with the issuance of the 2012 Senior Notes:
 
(a)  
the 2012 Senior Notes shall be issued at an interest rate not exceeding 10% per
annum;

 
(b)  
the maturity date of the 2012 Senior Notes shall be no less than five (5) years
from the date the 2012 Senior Notes are issued;

 
(c)  
the aggregate net proceeds received by US Borrower from the issuance of the 2012
Senior Notes shall be in an amount not less than the amount necessary to prepay
and discharge the 2009 Senior Notes in their entirety (inclusive of principal,
interest, premiums and other transaction fees and expenses);

 
(d)  
net proceeds from the issuance of the 2012 Senior Notes in an amount not less
than the outstanding principal amount of the 2009 Senior Notes plus accrued
interest and premiums shall be used in full to pre-pay and discharge (including
by irrevocably depositing such amount in cash in U.S. dollars into escrow with
the 2009 Senior Notes trustee contemporaneously with the issuance of the 2012
Senior Notes as trust funds in trust solely for the benefit of the holders of
the 2009 Senior Notes pursuant to Section 12.1 of the Senior Notes Indenture
with respect to the 2009 Senior Notes) the 2009 Senior Notes plus accrued
interest and premiums in cash within one hundred twenty (120) days after the
Ninth Amendment Effective Date, subject to Section 6.08(b)(viii) hereof;

 
(e)  
the 2012 Senior Notes are issued on or before December 31, 2012;

 
(f)  
the Senior Notes Collateral Agent, Holdings and the US Borrower shall have
entered into the Senior Notes Intercreditor Agreement with respect to the 2012
Senior Notes;

 
(g)  
the Administrative Agent shall have been provided with copies of all Senior Note
Documents with respect to the 2012 Senior Notes, all of which shall be certified
by the Borrower Representative as true, correct and complete and all of which
shall be approved by each Administrative Agent acting reasonably;

 
(h)  
the Administrative Agent shall have received executed legal opinions from
Dechert LLP with respect to the Senior Notes Intercreditor Agreement, the other
Senior Notes Documents and the issuance of the 2012 Senior Notes as the
Administrative Agent shall reasonably request (in each of the foregoing cases
with respect to the 2012 Senior Notes), each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

 
 
2

--------------------------------------------------------------------------------

 
 
(i)  
no Default or Event of Default shall exist immediately prior to the issuance of
the 2012 Senior Notes and the pre-payment of the 2009 Senior Notes or after
giving effect thereto;

 
(j)  
each representation and warranty set forth in Article III hereof and each
representation and warranty contained in each other Loan Document shall be true
and correct in all material respects immediately prior to, and immediately after
giving effect to, such issuance of the 2012 Senior Notes and pre-payment of the
2009 Senior Notes except to the extent such representations and warranties
expressly relate to an earlier date, in which case they were true and correct in
all material respects as of such earlier date; and

 
(k)  
the Loan Parties shall have paid or reimbursed the Administrative Agent for all
costs, fees and expenses incurred by the Administrative Agent in connection with
the issuance of the 2012 Senior Notes and pre-payment of the 2009 Senior Notes,
including, without limitation, the reasonable fees, disbursements and other
charges of Vinson & Elkins LLP, counsel to the Administrative Agent, as well as
any necessary local counsel.

 
“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement dated
as of September 28, 2012 by and among the Borrowers, the Administrative Agent,
the Canadian Administrative Agent, the UK Administrative Agent and the Required
Lenders.
 
1.2    Amended and Restated Definitions.  The definitions set forth below
contained in Section 1.01 of the Credit Agreement shall be amended and restated
in their entirety to read as follows:
 
“Senior Notes” means the 2009 Senior Notes and/or the 2012 Senior Notes, as the
context requires.
 
“Senior Notes Indenture” means (a) with respect to the 2009 Senior Notes, the
Indenture to be entered into between the US Borrower as Issuer and The Bank of
New York Mellon, N.A. as Trustee setting forth certain terms and conditions of
the 2009 Senior Notes and/or (b) with respect to the 2012 Senior Notes, the
Indenture to be entered into between the US Borrower as Issuer and The Bank of
New York Mellon, N.A. as Trustee setting forth certain terms and conditions of
the 2012 Senior Notes, as the context requires.
 
“Senior Notes Intercreditor Agreement” means (a) with respect to the 2009 Senior
Notes, that certain Intercreditor Agreement dated as of December 23, 2009, by
and among the US Borrower, Holdings, the US Administrative Agent, the US
Collateral Agent, and the Senior Notes Collateral Agent and/or (b) with respect
to the 2012 Senior Notes, the intercreditor agreement to be entered into among
the US Borrower, Holdings, the US Administrative Agent, the US Collateral Agent,
and the Senior Notes Collateral Agent substantially in the form of the
Intercreditor Agreement described in clause (a) of this definition, as the
context requires.
 
 
3

--------------------------------------------------------------------------------

 
 
1.3    Deleted Definition.  The definition of “Senior Notes Issuance Conditions”
contained in Section 1.01 of the Credit Agreement shall be deleted in its
entirety.
 
1.4    Indebtedness.  Section 6.01(f) of the Credit Agreement is hereby amended
and restated in its entirety as follows:
 
“(f)           Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in clauses (b), (e), (i), (j) and
(k) hereof; provided that, (i) the principal amount or interest rate of such
Indebtedness is not increased (except as to the interest rate, as expressly
permitted by Section 6.11), (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party, (iii) no Loan Party that
is not originally obligated with respect to repayment of such Indebtedness is
required to become obligated with respect thereto, (iv) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Indebtedness so extended, refinanced or renewed, (v) the terms
of any such extension, refinancing, or renewal are not less favorable to the
obligor thereunder than the original terms of such Indebtedness and (vi) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Secured Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness; provided further that (A) the conditions of clauses (i)
and (v) of this Section 6.01(f) will not apply to the refinancing of the Term
Loans pursuant to the issuance of the Senior Notes, (B) the conditions of
clauses (i) and (v) of this Section 6.01(f) will not apply to the refinancing of
the Senior Notes pursuant to the issuance of the 2012 Senior Notes provided that
each of the 2012 Senior Notes Issuance Conditions are satisfied in connection
with, and at the time of, the issuance of the 2012 Senior Notes and (C) with
respect to clauses (ii) and (iii) of this Section 6.01(f), any refinancing of
the Senior Notes may extend to the assets of any Loan Party and include any Loan
Party as an obligor to the extent contemplated by the Term Loans; provided,
that, in connection with the extension of any such additional Liens, any
security or collateral agent, trustee or other holder of such Liens securing
Indebtedness representing a refinancing of the Senior Notes shall enter into an
intercreditor agreement which shall be on terms no less favorable to Agents,
Lenders and other holders of  the Secured Obligations than those set forth in
the Senior Notes Intercreditor Agreement and such intercreditor agreement shall
(1) otherwise be on terms and conditions acceptable to the Administrative Agent
in its sole discretion and (2) expressly provide that any Liens extended on
Collateral shall not have priority over, and shall be subordinate to, the Liens
in favor of the applicable Agent securing the applicable Secured Obligations;”
 
 
4

--------------------------------------------------------------------------------

 
 
1.5    Certain Payments of Indebtedness.  Section 6.08(b)(vi) of the Credit
Agreement is hereby amended by deleting the “and” following “;”, Section
6.08(b)(vii) of the Credit Agreement is hereby amended by deleting the “.” and
replacing it with “;” and Section 6.08(b) of the Credit Agreement is hereby
amended to add a new clause (viii) thereto which shall read in full as follows:
 
“(viii) within one hundred twenty (120) days after the Ninth Amendment Effective
Date, the US Borrower may repay and discharge (including by irrevocably
depositing such amount in cash in U.S. dollars into escrow with the 2009 Senior
Notes trustee contemporaneously with the issuance of the 2012 Senior Notes as
trust funds in trust solely for the benefit of the holders of the 2009 Senior
Notes pursuant to Section 12.1 of the Senior Notes Indenture with respect to the
2009 Senior Notes) all or a portion of the 2009 Senior Notes plus accrued
interest and premiums solely with proceeds of the 2012 Senior Notes; provided,
that (x) no Default has occurred which is continuing or would result after
giving effect to such repayment and (y) immediately after giving effect to such
repayment Aggregate Availability is not less than $44,500,000.”
 
1.6    Amendment of Material Documents.  The first parenthetical in Section 6.11
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
 
“(in the case of the 2012 Senior Notes in excess of US $575,000,000)”
 
1.7    Events of Default.  Clause (t) of Article VII of the Credit Agreement
shall be amended and restated in its entirety to read as follows:
 
“(t)           the Senior Notes Intercreditor Agreement shall cease for any
reason (other than payment in full of the applicable Senior Notes) to be in full
force and effect, or any Loan Party shall so assert;”
 
SECTION 2.    Conditions Precedent to Amendment.  This Amendment shall be
effective as of the Ninth Amendment Effective Date when the following conditions
precedent have been satisfied:
 
2.1    Amendment.  The Administrative Agent shall have received counterparts of
this Amendment executed on behalf of each Loan Party, the Administrative Agent,
the Canadian Administrative Agent, the UK Administrative Agent and the Required
Lenders.
 
2.2    Absence of Defaults.  No Default or Event of Default shall exist.
 
2.3    Expenses.  The Borrowers shall have paid to the Administrative Agent all
outstanding costs and expenses owing to the Administrative Agent as of such
date, including, without limitation, the reasonable fees, disbursements and
other charges of Vinson & Elkins LLP, counsel to the Administrative Agent, as
well as any necessary local counsel.
 
2.4    Fees.  The Loan Parties shall have paid to each Lender that executed and
delivered a signed copy of this Amendment on or prior to the Ninth Amendment
Effective Date an amendment fee in the amount of .10% of the aggregate U.S.
Revolving Commitment and Singapore Revolving Commitment of such Lender and shall
have paid to JPMorgan Chase Bank, N.A. all fees required to be paid by the Loan
Parties to JPMorgan Chase Bank, N.A. pursuant to the fee letter entered into in
connection with this Amendment.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.    Representations and Warranties.  In order to induce the Agents and
each Lender to enter into this Amendment, the Loan Parties hereby jointly and
severally represent and warrant to the Agents and each Lender that:
 
3.1    Authorization, Enforceability.  The execution, delivery and performance
of this Amendment by each Loan Party are within each Loan Party’s organizational
powers and have been duly authorized by all necessary organizational actions
and, if required, actions by equity holders.  This Amendment has been duly
executed and delivered by each Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
3.2    Governmental Approvals; No Conflicts.  The execution, delivery and
performance of this Amendment by each Loan Party (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect (except for any such consent, approval, registration or
filing, or any other action, referred to in this clause the absence of which
could not reasonably be expected to have a Material Adverse Effect), (b) will
not violate any Requirement of Law applicable to any Loan Party or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents (in the case of clause (b) (other than as clause (b) relates to the
Certificate of Incorporation and Bylaws or other organizational documents of a
Loan Party) or (c), which would not reasonably be expected to have a Material
Adverse Effect).
 
3.3    Bring Down.  The representations and warranties set forth in the Credit
Agreement and each other Loan Document are true and correct in all material
respects on and as of the date hereof except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.
 
3.4    Absence of Defaults.  Both before and after giving effect to this
Amendment no Default or Event of Default has occurred and is continuing.
 
SECTION 4.    Miscellaneous.
 
4.1    Reaffirmation of Loan Documents; Extension of Liens.  Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended hereby, remain in full force and effect.  The applicable Loan
Parties hereby extend the Liens securing the Secured Obligations until the
Secured Obligations have been paid in full, and agree that the amendments herein
contained shall in no manner affect or impair the Secured Obligations or the
Liens securing payment and performance thereof, all of which are ratified and
confirmed.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2    Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
4.3    Counterparts.  This Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Amendment until this Amendment has been executed by each Loan Party and
the Required Lenders at which time this Amendment shall be binding on,
enforceable against and inure to the benefit of the Loan Parties and all
Lenders.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.
 
4.4    COMPLETE AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES REGARDING
THE SUBJECT MATTER HEREOF.
 
4.5    Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
4.6    No Implied Waivers.  No failure or delay on the part of the Lenders in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Amendment, the Credit Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Amendment, the Credit Agreement or any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
4.7    Review and Construction of Documents.  Each Loan Party hereby
acknowledges, and represents and warrants to the Agents and the Lenders, that
(a) such Loan Party has had the opportunity to consult with legal counsel of its
own choice and has been afforded an opportunity to review this Amendment with
its legal counsel, (b) such Loan Party has reviewed this Amendment and fully
understands the effects thereof and all terms and provisions contained herein,
(c) such Loan Party has executed this Amendment of its own free will and
volition, and (d) this Amendment shall be construed as if jointly drafted by the
Loan Parties and the Lenders.  The recitals contained in this Amendment shall be
construed to be part of the operative terms and provisions of this Amendment.
 
4.8    Arms-Length/Good Faith.  This Amendment has been negotiated at
arms-length and in good faith by the parties hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
4.9    Interpretation.  Wherever the context hereof shall so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa.
 
4.10  Severability.  In case any one or more of the provisions contained in this
Amendment shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Amendment shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.
 
4.11  Confirmation of Loan Guaranty, Assignments; Further Assurances.  By
signing below where indicated each Loan Party, in its capacity as Loan
Guarantor, hereby acknowledges and approves the Credit Agreement, as amended by
this Amendment, and the Loan Documents (including, without limitation, any and
all documents delivered in connection with this Amendment) and the terms
thereof, and specifically agrees to comply with all provisions which refer to or
affect such Loan Guarantor, the Loan Guaranty and any matter in connection
therewith. Without limiting the generality of the foregoing, each Loan Guarantor
specifically consents to all of the transactions contemplated in this Amendment
and further agrees and confirms that the Loan Guaranty executed and provided to
the Agents and Lenders, as applicable, by such Loan Guarantor, continues in full
force and effect in favor of the Agents and Lenders, as applicable.  The payment
of the Guaranteed Obligations (or applicable portion thereof) shall continue to
be unconditionally guaranteed by, and Loan Guarantor hereby confirms and
ratifies, the Loan Guaranty, and hereby unconditionally guarantees the prompt
and full payment of the Guaranteed Obligations (or applicable portion thereof)
to the Agents and Lenders, as applicable, in accordance with the terms of the
Loan Guaranty.  Each Loan Party shall make, execute or endorse, and acknowledge
and deliver or file or cause same to be done, all such documents, notices or
other assurances, and take all such other action, as any Agent may, from time to
time, deem reasonably necessary or proper in connection with this Amendment and
the Credit Agreement, as amended hereby.
 
4.12  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
8

--------------------------------------------------------------------------------

 
 
4.13  Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of New York, but giving effect to federal laws applicable to
national banks.
 
[Signature Pages Follow]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
 

THE BORROWERS:
EDGEN MURRAY CORPORATION
                   
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Executive
Vice President and Chief Financial Officer  

 
 

 
EDGEN MURRAY CANADA INC.
                   
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Executive
Vice President and Chief Financial Officer  

 
 

 
EDGEN MURRAY EUROPE LIMITED
                   
By:
/s/ Lynne Nelson     Name: Lynne Nelson     Title: Director  

 
                                                                   

 
EDGEN MURRAY PTE. LTD.
                   
By:
/s/ Lynne Nelson     Name: Lynne Nelson     Title: Director  

 
 
 
 
[Signature Page to Ninth Amendment to Credit Agreement – Edgen Murray
Corporation]
 
 

--------------------------------------------------------------------------------

 
 
OTHER LOAN PARTIES:
EM HOLDINGS LLC
                   
By:
/s/ David L. Laxton, III     Name: David L. Laxton, III     Title: Executive
Vice President and Chief Financial Officer  

 
 

 
PIPE ACQUISITION LIMITED
                   
By:
/s/ Lynne Nelson     Name: Lynne Nelson     Title: Director  

 
                                                                   

 
EMGH LTD.
                   
By:
/s/ Lynne Nelson     Name: Lynne Nelson     Title: Director  

 
                                                                                                          

 
EMBZ I, L.L.C.
                   
By:
/s/ Daniel D. Keaton      Name: Daniel D. Keaton      Title: President  

 



 
EMBZ II, L.L.C.
                   
By:
/s/ Daniel D. Keaton      Name: Daniel D. Keaton      Title: President  

 



 
EDGEN MURRAY DO BRASIL LIMITADA
                   
By:
/s/ Angel Alexander Collazo Carrasquel     Name: Angel Alexander Collazo
Carrasquel     Title: Manager   

 
 
[Signature Page to Ninth Amendment to Credit Agreement – Edgen Murray
Corporation]
 
 

--------------------------------------------------------------------------------

 
 
 
AGENTS/LENDERS:
JPMORGAN CHASE BANK, N.A., individually, as US Administrative Agent, US
Collateral Agent, a US Revolving Lender, Issuing Bank and Swingline Lender
                   
By:
/s/ Timothy J. Whitefoot     Name: Timothy J. Whitefoot     Title: Authorized
Officer  

 
 

 
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually, as Canadian
Administrative Agent, Canadian Collateral Agent and a Canadian Revolving Lender
                   
By:
/s/ Agostino A. Marchetti     Name: Agostino A. Marchetti     Title: Vice
President  

 
 

 
J.P. MORGAN EUROPE LIMITED, individually, as UK Administrative Agent and UK
Collateral Agent
                   
By:
/s/ Timothy Jacob     Name: Timothy Jacob     Title: Senior Vice President  

 
 

 
JPMORGAN CHASE BANK, N.A., LONDON BRANCH, individually, as a UK Revolving Lender
                   
By:
/s/ Timothy Jacob     Name: Timothy Jacob     Title: Senior Vice President  

 
 
[Signature Page to Ninth Amendment to Credit Agreement – Edgen Murray
Corporation]
 
 

--------------------------------------------------------------------------------

 
 

 
HSBC BANK USA, N.A., as a US Revolving Lender
                   
By:
/s/ Rafael De Paoli      Name: Rafael De Paoli      Title: Authorized Officer   

 
 

 
HSBC BANK PLC, as a UK Revolving Lender
                   
By:
/s/ Kyle Boas     Name: Kyle Boas     Title: Global Relationship Manager   

 
 

 
HSBC BANK CANADA, as a Canadian Revolving Lender
                   
By:
/s/ JJM Paterson     Name: JJM Paterson     Title: Assistant Vice President    
       
By:
/s/ Brian Chick     Name: Account Manager     Title: Commercial Banking      

 
 

 
THE HONGKONG AND SHANGHAI BANKING CORPORATION LIMITED, as a Singapore Revolving
Lender, Singapore Administrative Agent and Singapore Collateral Agent
                   
By:
/s/ Patrick Kin Hock Yean     Name: Patrick Kin Hock Yean     Title: Senior Vice
President  

 
 
[Signature Page to Ninth Amendment to Credit Agreement – Edgen Murray
Corporation]
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO CAPITAL FINANCE, LLC, as a US Revolving Lender and a UK Revolving
Lender
                   
By:
/s/ Kevin J. Fong     Name: Kevin J. Fong     Title: Vice President   

 
 

 
WELLS FARGO FOOTHILL CANADA ULC, as a Canadian Revolving Lender
                   
By:
/s/ Domenic Cosentino     Name: Domenic Cosentino     Title: Vice President   

 
 
 
 
[Signature Page to Ninth Amendment to Credit Agreement – Edgen Murray
Corporation]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a US Revolving Lender
                   
By:
/s/ Mark Porter     Name: Mark Porter     Title: Senior Vice President   

 
                                                    

 
BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian
Revolving Lender
                   
By:
/s/ Medina Sales de Andrade     Name: Medina Sales de Andrade     Title: Vice
President  

 
 

 
BANK OF AMERICA, N.A. (acting through its London branch), as a UK Revolving
Lender
                   
By:
/s/ Mark Porter     Name: Mark Porter     Title: Senior Vice President   


 
 
[Signature Page to Ninth Amendment to Credit Agreement – Edgen Murray
Corporation]